We have carefully examined the facts in the light of appellant's motion for rehearing and the law applicable thereto as applied in the lower court and considered by us in our original opinion. We did not intend in said opinion to state that the application for continuance was so defective as that the court might not have considered same, but extended our discussion thereof, and intended to place our decision of the matters involved in said continuance *Page 646 
upon the ground of holding that the trial court was justified in concluding that the matters of testimony expected from the absent witness Morris were not such as could have afforded any justification to the accused for killing deceased under any claim of self-defense based upon threats which had been communicated to appellant by Morris. We wholly fail to find anything in the testimony upholding the proposition that anything was done by the deceased at the time of the homicide to induce a belief in the mind of appellant that the deceased was about to execute any threat. We have gone through each of the contentions presented by appellant in his motion and by oral argument in support thereof, but are constrained to believe that under the record it appears that appellant had a fair trial, and that the jury were justified in rendering the verdict which they did, and that no error was committed by us in our original opinion, and the motion for rehearing will be overruled.
Overruled.